DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 07/11/2022  have been considered and are persuasive thereby claim objections and claim rejection under 103 are hereby withdrawn.

Terminal Disclaimer
	The terminal disclaimer filed on 07/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11009689 has been reviewed and accepted. The terminal disclaimer has been recorded.
	
	
Allowable Subject Matter
	Claims 1-2 and 5-20 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 07/11/2022.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim(s) 1, 19 and 20, for example:
	Claim 1 relates to a observation device having a scanning controller that scans the container by controlling the horizontal driving section to move an observation region of the imaging optical system, wherein the detection section detects the vertical position of the container at a forward position in a scanning direction of the observation region in a movement direction with reference to a position of the observation region of the imaging optical system with respect to the container and changes a position of the displacement sensor or the displacement sensor to be used in accordance with a change of the movement direction of the observation region.
	Claim 19 relates to a observation method for moving at least one of a container accommodating an observation target or an imaging optical system including an imaging lens forming an image of the observation target in the container in a horizontal plane, and capturing the image of the observation target formed by the imaging optical system by an imaging element, the method comprising: a step of detecting a vertical position of the container at a forward position in a scanning direction of an observation region in a movement direction with reference to a position of the observation region of the imaging optical system with respect to the container using at least one displacement sensor.
	Claim 20 relates to a observation device control program for moving at least one of a container accommodating an observation target or an imaging optical system including an imaging lens forming an image of the observation target in the container in a horizontal plane, and capturing the image of the observation target formed by the imaging optical system by an imaging element, the program causing the computer to execute: a procedure of detecting a vertical position of the container at a forward position in a scanning direction of an observation region in a movement direction with reference to a position of the observation region of the imaging optical system with respect to the container using at least one displacement sensor.
	
Claims 2 and 5-18, which depend from allowable claim 1, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.









Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 16, 2022